Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted January 19, 2022 is acknowledged. 
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng et al. (CN 104324023A).
Geng et al. teach a drug consisting of antrodin B (3-isobutyl-4-[4-(3-methyl-2-butenyloxy)phenyl]-1H-pyrrole-2,5-dione) 
    PNG
    media_image1.png
    265
    175
    media_image1.png
    Greyscale
 as the only active agent for treating and/or preventing liver fibrosis in non-alcoholic fatty liver. See, particularly, the 
As to claim 5, reciting biological/biochemical benefits of the treatment, note, the benefits would have been inherent when non-alcoholic fatty liver have been effectively treated. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See, also  MPEP §§ 2112 - 2112.02.
	Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (TW 201819620 A) in view of  Hattori et al. (EP 1634877 A1, IDS) and Geng et al. (CN 104324023A)
Ko et al. teach a method of treating non-alcoholic steatohepatitis (NASH), an advantage stage of non-alcoholic fatty liver disease, comprising administering to the patients an Antrodia camphorata mycelium fermentation preparation. See, particularly, paragraph [00003], [00015]. The Antrodia camphorota mycelium can be subjected to steps such as freeze-drying and grinding after filtration and made into powder dosed in capsules. See, particularly, paragraph [00046]. In 
Ko et al. do not teach expressly to treat fatty liver disease (NAFLD) or NASH by administering composition consisting of the compound of general formula I, particularly, the compounds as recited in claim 3, or 4, e.g. antrodin B (3-isobutyl-4-[4-(3-methyl-2-butenyloxy)phenyl]-1H-pyrrole-2,5-dione) 
    PNG
    media_image1.png
    265
    175
    media_image1.png
    Greyscale
 and the effective amounts as defined in claim 10, wherein the administration would be sufficient to realize the biological/biochemical benefits as recited in claims 5.
However, Hattori et al. reveals that the mycelium of Antrodia camphorota composition comprising the compounds herein, particularly, compounds 1-5, or the compounds recited in  claim 3. See, particularly, paragraphs [0029] to [0036], figure 2. Note, the amounts of the compounds in the raw Antrodia camphorate mycelium powder is at least about 0.06%. from 60 g of the powder, 37 mg of compounds 1-3 were isolated (the amounts of compounds 4 and 5 were 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat non-alcoholic fatty liver disease, including patients with NASH and without NASH, by administering a composition of Geng et al. in the effective amounts as defined by Geng et al. 
A person of ordinary skill in the art would have been motivated to treat non-alcoholic fatty liver disease, including patients with NASH and without NASH, by administering a composition consisting the compounds herein as the only active agent, such as antrodin B as disclosed by Geng et al. in the effective amounts as defined by Geng et al. because the compounds have been known as the active components in mycelium of Antrodia camphorota for hepatic protection, particularly, in the aspect of reducing ALT, AST, GOT, GPT,  increasing the level of HDL and suppressing the development of hepatic fibrosis  and mycelium of Antrodia camphorota have been shown clinically effective in treating NASH. As to the limitation of claim In re Boesch and Slaney (CCPA) 204 USPQ 215.
Response to the Arguments
Applicants’ amendments, exhibits and remarks submitted January 19, 2022 have been fully considered, but are essentially moot in view of the new ground of rejection. Citing European Association for the study of the liver, applicants contend that NASH is not within the scope of “fatty liver”  as recited in the claims. The arguments are not probative. First, During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." (MPEP§2111). The specification define “treating” as:

The specification never define nonalcohol fatty liver (NAFL) as a patient population without those with advanced stage of NAFLD, such as NASH. Thus, the claims would be construed as treatment of patients with no-alcoholic fatty liver diseases (NAFLD), including NASH, which result any improvement of symptoms related to NAFLD. 
As to the rejections over Geng et al. note, one possessing the teaching of treatment of NAFLD, would have the passion of treatment of the two species within NAFLD: NAFL and NASH as defined by European Association for the study of the liver. Furthermore, the claim defines the treated subject as “a subject who is at risk of suffering from the  non-alcoholic fatty liver, or suffer from the  non-alcoholic fatty liver” NASH patients certainly meet such requirement. Further, since Geng teach a method for treating and preventing liver fibrosis, one of ordinary skill in the art would have been motivated to treating those NAFLD patients who have not developed hepatic fibrosis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627